DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner is very grateful for applicant’s representative, Griffin Kennedy’s, time in conducting the October 1, 2020 interview and wishes to sincerely thank Attorney Kennedy therefor.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 was filed after the mailing date of the Notice of Allowability on December 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s amendment filed October 29, 2020 has been entered. Claims 1-12 and 14-20 remain pending in the application, which claim 13 is presently canceled and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” and are consequently being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “a step for storing touchpoint data in an attribution database in a manner that supports query-time attribution channel modeling” in claim 1 at line 4-5 of the claim.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to claim the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does recite sufficient structure, materials, or acts to perform the claimed function.
The corresponding structure materials and acts disclosed with regard to storing/storage are too many to reasonable list in this Office Action (number over one hundred distinct instances), but may be found at the following paragraphs of the instant disclosure: ¶0001, ¶¶0005-0006, ¶¶0020-0022, ¶¶0027-0029, ¶¶0032-0033, ¶¶0042-

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: While claims 5-12 and 14-21 include or depend on significantly amended claim limitations that have distinguished over the prior art rejections of record, claims 1-4 are indicated as being allowable based upon claim 1’s invocation of 112(f) interpretation with regard to “a step for storing touchpoint data in an attribution database in a manner that supports query-time attribution channel modeling”, as discussed above in the section titled, “Claim Interpretation”.
	Notably, the invocation of 112(f) causes the scope of claim 1 to have imported a combination of claim limitations directed to structure materials and acts disclosed with regard to storing/storage at instant specification ¶0001, ¶¶0005-0006, ¶¶0020-0022, ¶¶0027-0029, ¶¶0032-0033, ¶¶0042-0046, ¶0053, ¶¶0068-0069, ¶¶0081-0083, ¶¶0087-0093, ¶¶0101-0104, ¶¶0106-0107, ¶¶0109-0111, ¶0115, ¶¶0126-0128, ¶0130, ¶0132, ¶¶0135-0139. The combination of structure materials and acts in the resulting scope of claim 1 is consequently very narrow and sufficient to overcome the cited prior art rejections of record. Claims 2-4 each depend upon claim 1 and are each allowable for similar reasons as have been discussed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2019/0130040 to Ma for subset aggregation with regard to customer/touchpoint data
	-US Patent No. 10,599,642 to Hawes for subset aggregation with regard to customer/touchpoint data
	-US Patent No. 10,659,403 to Smullen for subset aggregation with regard to customer/touchpoint data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157